CANTRELL, Judge,
dissenting.
I respectfully dissent from the majority opinion. Accepting the facts and the law stated by the majority, I think the case should have gone to the jury.
If we accept as true all the plaintiffs’ evidence, take the strongest legitimate view of that evidence, and disregard all countervailing evidence, as we must under the authorities cited by the majority, we find this situation: The front-end of the truck in which the decedents were riding had been worked on by the defendant Conally Ford some thirteen weeks prior to the accident; it appeared that the actuator valve had been tampered with, a fact that would make the truck “oversteer”; when the truck on the day of the accident hit a hole in the road it went out of control, veered sharply to the left and then back sharply to the right before hitting a ditch and overturning. I think that is enough to get to the jury on the question of the liability of Conally Ford.
It must be conceded that the plaintiffs’ proof is weak and that there is an abundance of other proof in the record which casts doubt on their theory. However, the weighing of the countervailing evidence is for the jury. If, then, the trial judge in the role of thirteenth juror, is dissatisfied with the jury’s verdict he or she can take appropriate action. But we must assume that the jury will, under proper instructions from the court and the persuasion of the advocates, rule correctly on questions of negligence and causation.
For these reasons, I dissent.